Citation Nr: 1002430	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-29 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Baptist Medical Center Beaches Emergency 
Department (Baptist ER) on July 9, 2008.

2.  Entitlement to payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Baptist Medical Center Beaches Emergency 
Department (Baptist ER) on July 12, 2008.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions issued by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida.

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified period of his active duty service.  However, the 
VAMC determined that the Veteran had honorable active duty 
service from June 1966 to June 1968, and there is no 
indication that such determination is erroneous.  As such, 
for the purposes of the current appeal, the Board finds that 
the Veteran had qualifying active duty service.

The Veteran was afforded a video-hearing before the Board in 
November 2009.  After such hearing, he submitted additional 
evidence consisting of a written statement and a November 2008 
addendum from his treating physician at the Baptist ER.  When 
the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  As the Veteran waived AOJ 
consideration in a November 2009 statement, the Board may 
properly consider such evidence at this time.  Id.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at 
the time the medical treatment was provided, he had received 
VA medical services within the preceding 24 months, he is 
financially liable for such treatment, and he had no coverage 
under a health plan contract for payment or reimbursement of 
the private hospital.

2.  The conditions for which the Veteran was treated were not 
service-connected, and he is not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

3.  The claims for payment or reimbursement of medical 
expenses were filed within 90 days of the date the Veteran 
was discharged from the private hospital. 

4.  Treatment at the private hospital on July 9, 2008, was 
for a medical emergency of such nature that a prudent lay 
person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or 
health; however, the evidence of record reflects that a VA 
facility was feasibly available and an attempt to use such 
facility beforehand would have been reasonable.

5.  Resolving all reasonable doubt in the Veteran's favor, 
treatment at the private hospital on July 12, 2008, was for a 
medical emergency of such nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate 
medical attention would be hazardous to life or health, and 
an attempt to use a VA or other Federal facility beforehand 
would not have been reasonable.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Baptist ER on July 9, 2008, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-
17.1008 (2009).

2.  The criteria for payment or reimbursement of medical 
expenses not previously authorized that were incurred for 
treatment at the Baptist ER on July 12, 2008, have been met.  
38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Baptist ER on July 9, 2008, and July 12, 2008.  In July 
and August 2008, claims were submitted for charges in the 
amount of $410.00 and $1,728.88, for a total of $2,138.88 for 
treatment on July 9, 2008.  Additionally, claims were 
submitted in the amount of $410.00, $97.00, $46.00, and 
$4,265.00, for a total of $4,818.00 for treatment on July 12, 
2008.  The Gainesville VAMC denied these claims based on a 
determination that such treatment was for a non-emergent 
condition and a VA facility was feasibly available.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
claims in this case are governed by 38 U.S.C.A. Chapter 17, 
the provisions of the VCAA do not apply.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

To the extent that any VCAA provisions apply to the Veteran's 
claims, the Board notes that, with respect to the charges for 
treatment on July 12, 2008, no further action is necessary to 
comply with such provisions because the Board's decision 
herein to grant payment or reimbursement of such medical 
expenses constitutes a full grant of the benefit sought on 
appeal.  With respect to the claim pertaining to charges 
incurred on July 9, 2008, the Board finds that a review of the 
medical appeals file shows that the Veteran has been made 
aware of the requirements to substantiate his claim, and he 
has had a fair opportunity to present arguments and evidence 
in support of his claim.  See, e.g., statements of the case, 
hearing transcript.  As such, no further action in necessary 
to ensure a fair adjudication of the Veteran's claim in this 
regard.
 
The AOJ adjudicated the Veteran's claims pursuant to the 
Veterans Millennium Health Care and Benefits Act and 
implementing regulations.  See 38 U.S.C.A. § 1725 (West 
2002), 38 C.F.R. §§ 17.1000-17.1008 (2009).  Under these 
provisions, the reasonable value of emergency treatment 
furnished in a non-VA facility will be reimbursed where the 
veteran is an active VA health-care participant (enrolled in 
the annual patient enrollment system and in receipt of VA 
hospital, nursing home, or domiciliary care under such system 
within the preceding 24 months) and is personally liable for 
such emergency treatment (financially liable to the provider 
and not eligible for reimbursement under 38 U.S.C.A. § 1728).  
For this purpose, "emergency treatment" is defined as 
medical care or services furnished when (1) VA or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not have been reasonable, (2) 
there is a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or 
health, and (3) any medical care beyond the initial emergency 
evaluation and treatment is for a continued medical emergency 
of such nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As pertinent to 
this case, a claim for payment or reimbursement must be filed 
within 90 days after the date the veteran was discharged from 
the facility that furnished such treatment.  38 C.F.R. § 
17.1004(d).

With regard to the nature of the condition, the law does not 
require that the condition be proven actually emergent, from 
a purely medical standpoint, to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that initial evaluation and treatment was 
rendered for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  This standard is considered to be met 
where a condition manifests by acute symptoms of sufficient 
severity, including severe pain, that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. 
§ 17.1002(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence of record reflects that the Veteran 
received VA treatment from June 2007 through March 2008, 
within 24 months of the private treatment at issue.  As noted 
above, the pending claims for payment or reimbursement were 
filed in July and August 2008, within 90 days from the date 
the Veteran was discharged from the Baptist ER.  Further, the 
Veteran has indicated that he has no coverage under a health-
plan contract for payment or reimbursement for such treatment 
and that he is financially liable to the Baptist ER for the 
services provided, as he has been sent to collections.  There 
is no reason to disbelieve such statements.  As the claims 
file has not been associated with the medical appeals file, 
the Board is unable to verify whether the Veteran is service-
connected for any disabilities, such that he may otherwise be 
eligible for reimbursement under 38 U.S.C.A. § 1728.  However, 
the AOJ found in the October 2008 statements of the case that 
the Veteran had no service-connected disabilities but, rather, 
had a nonservice-connected disability rating, and the Veteran 
has not disputed such determination.  Accordingly, the 
remaining issues are (1) whether the treatment at issue was 
for a medical emergency of such nature that a prudent lay 
person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or 
health medical care or services; and (2) whether VA or other 
Federal facilities were not feasibly available and an attempt 
to use them beforehand would not have been reasonable.  

In this regard, treatment records from the Baptist ER reflect 
that the Veteran arrived in an ambulatory state at 1:15 p.m. 
on Wednesday, July 9, 2008.  He was first examined at 1:30 
p.m., diagnostic tests were conducted at approximately 6:00 
p.m., and he was discharged at 11:35 p.m.  A triage record 
indicates that the Veteran reported having "really bad" 
pain that started in the hip and moved to his thigh, which he 
rated at a level of 4.  He stated that the pain went away if 
he put his leg on the coffee table but was constant if he 
stood or walked.  The Veteran further reported having profuse 
night sweating for two days.  The visit reason was noted as a 
blood clot in the right leg.  The ER physician's record notes 
a report of constant, mild pain and swelling in the right 
thigh, which had started two days earlier and was worse with 
standing and walking and was relieved by nothing.  The 
Veteran's condition was considered an emergency situation due 
to threat to life or limb.  He was noted to have a previous 
medical history of cardiovascular disease, high cholesterol, 
and coronary artery bypass graft.  There were no signs of 
swelling or tenderness upon examination.  X-rays of the right 
femur revealed degenerative changes in the knee and hip, and 
a venous Doppler ultrasound of the right leg showed no 
evidence of deep vein thrombosis (DVT).  The Veteran was 
diagnosed with right thigh muscle strain, leg pain, and 
osteoarthosis.  He was discharged with pain medication and 
instructions to refrain from strenuous activity for three 
days and follow up with orthopedics.  

The Veteran again reported to the Baptist ER on Saturday, 
July 12, 2008.  He arrived in an ambulatory state at 
approximately 5:30 p.m. and was discharged at approximately 
11:50 p.m.  He complained of "shooting pain" in the right 
leg accompanied by fever, chills, and "night sweats" for 5 
days, and he now had urinary difficulties as well.  It was 
noted that the Veteran had a negative test for DVT in his 
last visit, and his fever and chills were not addressed at 
that time.  Additionally, the Veteran was noted to have a 
history of kidney stones, as well as a risk factor of 
infectious exposure from being in Colombia for one week 
recently without taking anti-malarial medication.  The ER 
provider indicated that the Veteran's condition was 
considered an emergency due to acute onset of symptoms, 
impairment of bodily functions, and dysfunction of a body 
organ or part.  Physical examination revealed slight 
tenderness in the thigh and no obvious problem.  Differential 
diagnoses were infectious diarrhea and malaria/abdominal 
tumor/DVT.  A renal and pelvic CT scan showed a primarily 
cystic mass on the pancreas, which could be cancerous, and a 
non-obstructing calculus of the left kidney.  Upon discharge, 
the Veteran was informed that he may have malaria and that he 
definitely had a mass on his pancreas.  He was also given 
educational materials concerning acute pain, which indicated 
that the exact cause for his pain was undetermined, but there 
was no sign that the pain was due to any serious or life-
threatening illness.  He was advised to follow-up on these 
conditions within 5-7 days.  Blood test results subsequently 
indicated no malarial organisms or other parasites. 

The Veteran followed up at the Jacksonville VA Outpatient 
Clinic (OPC) on July 14, 2008.  He complained of pain from 
his right hip and buttock to his right thigh, as well as 
drenching sweats that soaked through his clothing and a 
feverish feeling, which was accompanied by difficulty 
starting a urinary stream without dysuria.  The Veteran 
stated that he first sought treatment at the Baptist ER for 
thigh pain and was discharged with medication, then he 
returned three days later and was told that further 
diagnostic tests showed a cancerous tumor on his pancreas.  
On July 31, 2008, a VA provider informed the Veteran that 
further tests showed that he did not have pancreatic cancer.  
There is no indication of any other communication with the 
Veteran concerning emergency treatment in July 2008.

In November 2008, the Veteran returned to the Baptist ER and 
told them that his claim for payment or reimbursement had 
been denied by VA.  The ER physician who treated him on July 
9, 2008, reviewed the chart and stated that the Veteran 
appropriately sought emergency treatment on that date due to 
concerns that he had a DVT.  The ER physician further stated 
that there was no way the Veteran could have known in advance 
that he did not have a DVT.

The Veteran's statements during the course of this appeal are 
generally consistent with the Baptist ER treatment records, 
with additional information and exceptions as indicated 
below.  See September 2008 notice of disagreement, October 
2008 substantive appeals, November 2008 statement; November 
2009 hearing transcript and written statement.  In 
particular, the Veteran states that he called his local VA 
OPC on July 10, 2008, and was told that he "did the right 
thing" by going to the Baptist ER since his next scheduled 
appointment was weeks away in August 2008.  He further states 
that he again sought treatment at the Baptist ER on July 12, 
2008, because the pain pills he had been given did nothing to 
relieve his pain after three days, and he felt like his 
condition was getting worse.  He thought he had a massive 
blood clot or embolism moving down his leg, as he had no 
recent trauma or accident that could have caused his 
symptoms.  The Veteran reports that he was warned after his 
heart surgery in 2005 that he is at high risk for a blood 
clot, and he has been on aspirin since then to prevent stroke 
and blood clots.  He further reports that his father had 
blood clots in the past, and he remembers his father having 
the same symptoms and being saved by an ER visit.  The 
Veteran has indicated that he has some medical knowledge from 
serving in emergency situations at a dispensary during 
service.  He cited symptoms of DVT as including swelling, 
gradual or sudden onset of leg pain, or worsening leg pain, 
when walking or bending the foot, and leg cramps especially 
at night, which can be affected by a person's age or sitting 
for extended periods of time.  

With respect to whether a VA facility was feasibly available, 
the Veteran reports that he lives alone and asked for a ride 
to the Baptist ER.  He further reports that he was told in a 
class at the local VA clinic to go to an emergency room if 
there was an "emergency situation."  In his September 2008 
notice of disagreement, the Veteran stated that the 
Jacksonville VA OPC "could not see [him]," and he was 
referred to the Baptist ER for immediate treatment.  In 
contrast, in his October 2008 substantive appeal, as well as 
at the November 2009 hearing, he claimed that he could not 
have gone to a VA walk-in clinic because his symptoms 
occurred on both dates in the late evening hours, after the 
VA facilities were closed.  The Veteran states that he could 
not drive to the Gainesville VA facility.  He further states 
that the only other VA walk-in clinic was in Lake City, 
Florida, which he states is approximately 3 hours away, and 
he felt he could not make it there.  

The Board notes that an internet search reveals that the 
Baptist ER is approximately 10 minutes from the Veteran's 
home.  The Jacksonville VA OPC is approximately 20 minutes 
from his home, and its operating hours are from 7:30 a.m. to 
4:30 p.m. on Monday through Friday.  The Lake City VAMC and 
the Gainesville VAMC are both approximately 1.5 hours away.  
The Gainesville VAMC has an Urgent Care section that is 
available from 8:00 a.m. to 4:30 p.m. and an ER that is 
available from 4:30 p.m. to 8:00 a.m.  See November 2008 
supplemental statement of the case.

Based on the foregoing evidence, the Board finds that the 
treatment on July 9, 2008, was incurred for a medical 
emergency of such nature that a prudent lay person would 
reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health.  In this 
regard, the Veteran reported that he had been informed that he 
was at high risk for a DVT since his previous heart surgery, 
and he had shooting pains in the right leg which frequently 
prevented him from walking.  An ER provider noted at the time 
of admittance that the Veteran's condition was considered an 
emergency due to threat to life or limb.  The ER physician 
further indicated in November 2008 that a review of the chart 
showed that the Veteran was appropriately concerned that he 
may have a DVT, justifying emergency treatment, even though 
subsequent testing ruled out that diagnosis.  As noted above, 
a condition need not be proven actually emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  

However, the Board finds that the Jacksonville VA OPC was 
feasibly available at the time the Veteran first sought 
treatment for such condition.  As noted above, he was first 
seen at the Baptist ER at approximately 1:30 p.m. on 
Wednesday, July 9, 2008, which was well within the 
Jacksonville VA OPC's normal operating hours.  The Board finds 
the Veteran to be not credible as to his claim that such 
facility was not available, due to his inconsistent statements 
in that respect and inconsistencies with other evidence of 
record.  In particular, the Veteran has alternately claimed 
that a VA facility was not available because he sought 
treatment late in the evening (which is refuted by the private 
treatment records), that he sought VA treatment but was 
referred to the Baptist ER for immediate treatment, and that 
he spoke with a VA provider the following day and was told 
that he "did the right thing" by going to the Baptist ER.  
VA treatment records dated in July 2008 reflect no 
communication with the Veteran concerning his private 
emergency treatment prior to his follow-up appointment on July 
14, 2008.  Further, there is no evidence of record to indicate 
that the Jacksonville VA OPC was not operational or available 
to treat the Veteran on July 9, 2008.  As such, the Board 
finds that such facility was feasibly available on that date.  
The Board further finds that it would have been reasonable for 
the Veteran to attempt to use such facility prior to seeking 
private emergency treatment because it was approximately 20 
minutes away, only 10 minutes farther than the Baptist ER. 

In general, the Veteran should attempt to use a VA facility 
whenever possible in light of the very high costs involved in 
private care, clearly impacting VA's ability to help veterans 
overall.  As such, the Board concludes that the Veteran does 
not meet the criteria for payment or reimbursement of the 
medical expenses incurred for treatment at Baptist ER on July 
9, 2008.  As the preponderance of the evidence is against the 
Veteran's claim pertaining to such charges, the benefit of the 
doubt doctrine is not applicable and his claim must be denied.  
38 U.S.C.A. § 5107.

In contrast, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for payment or 
reimbursement of the medical expenses incurred for treatment 
at Baptist ER on July 12, 2008, have met.  In this regard, the 
evidence of record reflects that the Veteran continued to have 
fever, night sweats, and shooting pains in his right leg even 
after taking pain pills for three days, which prevented him 
from sleeping.  Additionally, his symptoms appeared to be 
worsening, and he began to have urinary symptoms.  The ER 
provider noted at the time that the Veteran's condition was 
considered an emergency situation due to acute onset of 
symptoms, impairment of bodily functions, and dysfunction of a 
body organ or part.  As such, the Board finds that the 
criteria for an emergent condition, as set forth in 38 C.F.R. 
§ 17.1002(b), have been met.  Further, the Board finds that it 
would not have been reasonable for the Veteran to attempt to 
use a VA or other Federal facility beforehand.  In this 
regard, the Jacksonville VA OPC was not open, as the Veteran 
sought treatment at approximately 5:30 p.m. on Saturday.  The 
nearest VA facilities, in Lake City or Gainesville, were 
approximately 1.5 hours away, and the Veteran indicated that 
he was unable to drive to those facilities and had to ask 
someone to drive him to the Baptist ER.  The Board notes that 
the Veteran's symptoms were affecting his right leg, which 
could affect his ability to drive, and it could be difficult 
to persuade someone to drive him to and from such a long 
distance for treatment.

Accordingly, resolving all doubt in the Veteran's favor, the 
criteria for entitlement to reimbursement for the medical 
expenses incurred for treatment received at the Baptist ER on 
July 12, 2008, have been met, and that claim is granted.  38 
U.S.C.A. §§ 1725, 5107; 38 C.F.R. §§ 3.102, 17.1002.  


ORDER

Payment or reimbursement of medical expenses not previously 
authorized that were incurred for treatment at the Baptist ER 
on July 9, 2008, is denied.

Payment or reimbursement of medical expenses not previously 
authorized that were incurred for treatment at the Baptist ER 
on July 12, 2008, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


